Tiugiiman C. J.
The plaintiff in this case entered a rule, of reference in an action on the. case, under the “ act regulating arbitrations,” passed 20th March 1810. The proceedings were all ex parte, as the defendant did not think proper to join in the choice of the arbitrators. A report was made in favour of the plaintiff, upon which judgment was entered, and the error assigned is that there was no declaration or statement filed, by which the cause of action might appear on the record. At the opening of the case, I was struck forcibly with the inconvenience which might result from such proceedings, and I am still sensible of them; hut upon considering the act of-assembly, I find no power *178in this Court to remedy the evil. The law has introduced a new mode of trial, by which the proceedings maybe withdrawn from the Court, and carried before arbitrators, immediately after the commencement of the action. It is not required that a declaration or statement should be filed of record, nor are the arbitrators required to keep a record of their proceedings. ,
The legislature seem to have supposed that no injustice could be done, because either party might appeal to the Court in which the suit was instituted, and then the action would be conducted with the usual formalities. But even supposing both parties to be satisfied with the award, it may be of great importance ¡that the cause of action should appear on record, lest another action should afterwards be brought for the same cause. 'It is not sufficient however for the plaintiff to point out an' inconvenience. This Court is vested with no general power of supplying defects in the acts of the legislature. Still it is always to be expected, that when defects occur in practice, those who have the power, will apply a speedy remedy. j Before the present system of arbitration was introduced,1 it had been decided by this Court, that in case of a voluntary reference, judgment might be entered on the repqrt of the referees without filing a declaration. That principle ;is decisive of the present question. The necessity of filing a declaration is no greater now than it was then. I hope a law will be passed, obliging the plaintiff in every case to place his cause of action on the record. In the mean time it will be prudent for defendants to request the arbitrators, to call on the plaintiff for a -written statement of the cause of action to be signed by him,' and authenticated in such a manper as will make it evidence, in case it should be necessary to ascertain it at a future time. My opinion is, that the judgment should be affirmed.
Yeates J. and Brackenridge J. concurred.
Judgment affirmed.